Smith, C. J.,
delivered the opinion of the court.
The appellant was convicted in the court below of stealing one bushel of corn, alleged in the affidavit on which he was tried to have been the property of Will Powell, and the error assigned is that the evidence does not support the verdict, for the reason that it appears from the evidence that the corn stolen was owned by Will Powell and another jointly. The corn was stolen by the appellant from a field on the Hudson place cultivated by Will Powell, and .which he had rented from a man by the name of Anderson. In the cross-examination of Will Powell appear the following questions and answers, on which the appellant’s contention is based:
“Q. You say you were renting the Hudson place? A. Yes, sir; from Dr. Anderson.
“Q. What rent did you pay, or were you paying Dr. Anderson? A. A third and a fourth.
“Q. Dr. J. M. Anderson owned a third of the corn that was stolen that night? A. Yes, sir.”
From this evidence it appears that Powell had rented the land from Anderson and that the rent reserved therefor was a portion of the crop to be raised thereon. Such a contract creates the relation of landlord and tenant, and until a division of the crop is made the title thereto is in the tenant. 8 Am. & Eng. Enc. L. (2 Ed.), 317; 24 Cyc. 1469; 8 R. C. L. 377; Betts v. Ratliff, 50 Miss. 561; Doty v. Heth, 52 Miss. 530. The statement of Powell that Anderson owned a third of the crop is therefore not true, and was in fact a mere erroneous conclusion of law.

Affirmed.